 Case: 1:19-cv-00968-MRB-KLL Doc #: 9 Filed: 11/17/20 Page: 1 of 4 PAGEID #: 223




                        UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

ALICIA A. EPPS,                                       Case No. 1:19-cv-968
     Plaintiff,                                       Barrett, J.
                                                      Litkovitz, M.J.
       vs.

CARL LINDER, III, et al.,                             REPORT AND
     Defendants.                                      RECOMMENDATION



       On November 25, 2020, the undersigned issued a Report and Recommendation to the

district judge recommending that plaintiff’s pro se complaint be dismissed because it failed to

state a claim upon which relief may be granted under 28 U.S.C. § 1915(e)(2)(B). (Doc. 3).

Plaintiff was advised that she had 14 days to file objections to the Report and Recommendation.

(Doc. 3 at 8). Plaintiff failed to file any objections, and on December 10, 2019, the district judge

adopted the Report and Recommendation, dismissed plaintiff’s complaint, and entered judgment

in this matter. (Docs. 4, 5). Over eight months later, plaintiff filed motions to amend the

complaint, for preliminary injunction, and for leave to proceed in forma pauperis. (Docs. 6, 7,

8). For the reasons that follow, plaintiff’s motions should be denied.

       Plaintiff’s motion for leave to amend her complaint was filed after the entry of judgment

against her. “When a party seeks to amend a complaint after an adverse judgment, it thus must

shoulder a heavier burden [than if the party sought to amend a complaint beforehand]. Instead of

meeting only the modest requirements of Rule 15, the [plaintiff] must meet the requirements for

reopening a case established by Rules 59 or 60.” Leisure Caviar, LLC v. U.S. Fish & Wildlife

Serv., 616 F.3d 612, 616 (6th Cir. 2010) (citing In re Ferro Corp. Derivative Litig., 511 F.3d

611, 624 (6th Cir. 2008); United States ex rel. SNAPP, Inc. v. Ford Motor Co., 532 F.3d 496,

507 (6th Cir. 2008)). Thus, plaintiff’s motion to amend the complaint will be construed as
 Case: 1:19-cv-00968-MRB-KLL Doc #: 9 Filed: 11/17/20 Page: 2 of 4 PAGEID #: 224




including a request to alter or amend the judgment under Fed. R. Civ. P. 59 and/or motion for

relief from judgment under Fed. R. Civ. P. 60.

       First, any request to alter or amend the judgment under Rule 59 is untimely. Pursuant to

Fed. R. Civ. P. 59(e), a motion to alter or amend a judgment must be filed within 28 days after

entry of the judgment. Judgment was entered in this case on December 12, 2019. (Doc. 5).

Plaintiff=s motion was filed some seven months after this deadline expired. Therefore, the

motion to alter or amend the judgment should be denied.

       Second, plaintiff has not shown that relief from judgment pursuant to Fed. R. Civ. P.

60(b) is warranted. Rule 60(b) provides, in relevant part, for relief from a judgment “for the

following reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

discovered evidence that, with reasonable diligence, could not have been discovered in time to

move for a new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or

extrinsic), misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5)

the judgment has been satisfied, released or discharged; it is based on an earlier judgment that

has been reversed or vacated; or applying it prospectively is no longer equitable; or (6) any other

reason that justifies relief.” Rule 60(b)(6) applies “only in exceptional or extraordinary

circumstances which are not addressed by the first five numbered clauses of the Rule.” Hopper

v. Euclid Manor Nursing Home, 867 F.2d 291, 294 (6th Cir. 1989). See also Fuller v. Quire, 916

F.2d 358, 360 (6th Cir. 1990).

       Plaintiff has not addressed any of the six reasons set forth in Rule 60(b) to justify relief

from judgment in this case. Nor has she alleged any facts which suggest that relief from

judgment is warranted in this case. It appears from plaintiff’s motion to amend that she wishes


                                                 2
 Case: 1:19-cv-00968-MRB-KLL Doc #: 9 Filed: 11/17/20 Page: 3 of 4 PAGEID #: 225




to bolster her original complaint with additional allegations, but she has not set forth any reasons

justifying her failure to address her deficient complaint before judgment was entered against her.

She did not file objections to the Report and Recommendation, nor did she file a timely appeal

from the Court’s adverse ruling. See Steinhoff v. Harris, 698 F.2d 270, 275 (6th Cir. 1983) ( “A

motion under Rule 60(b) cannot be used to avoid the consequences of a party’s decision to . . .

forego an appeal from an adverse ruling.”). A plaintiff “who seeks to amend a complaint after

losing the case must provide a compelling explanation to the district court for granting the

motion.” Leisure Caviar, 616 F.3d at 617. Plaintiff has not provided any explanation to justify

the reopening of this case.

                       IT IS THEREFORE RECOMMENDED THAT:

       1. Plaintiff’s motion to amend the complaint (Doc. 6) be DENIED.

       2. Plaintiff’s motions for preliminary injunction and for leave to proceed in forma

pauperis (Docs. 7, 8) be DENIED as moot.

       3. The Court certify pursuant to 28 U.S.C. § 1915(a) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith

and therefore deny plaintiff leave to appeal in forma pauperis. Plaintiff remains free to apply to

proceed in forma pauperis in the Court of Appeals. See Callihan v. Schneider, 178 F.3d 800,

803 (6th Cir. 1999), overruling in part Floyd v. United States Postal Serv., 105 F.3d 274, 277

(6th Cir. 1997).




Date: 11/16/2020
                                              Karen L. Litkovitz, Magistrate Judge
                                              United States District Court

                                                 3
 Case: 1:19-cv-00968-MRB-KLL Doc #: 9 Filed: 11/17/20 Page: 4 of 4 PAGEID #: 226




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

ALICIA A. EPPS,                                      Case No. 1:19-cv-968
     Plaintiff,                                      Barrett, J.
                                                     Litkovitz, M.J.
       vs.

CARL LINDER, III, et al.,
     Defendants.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of the

R&R objected to, and shall be accompanied by a memorandum of law in support of the

objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after

being served with a copy of those objections. Failure to make objections in accordance with this

procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 4
